852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William M. LINDSAY;  Tyrone Victor Hardin, Plaintiffs-Appellants,v.Gene BORGERT;  Sushill Lahiri, Defendants-Appellees.
No. 88-1170.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellants' brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiffs appeal the dismissal of their prisoner civil rights complaint filed under 42 U.S.C. Sec. 1983 in which they alleged that the defendant prison officials impermissibly restricted their access to the prison law library.  First, we agree with the district court that plaintiffs failed to adequately allege a denial of their first amendment right to access to the courts.   See Childs v. Pellegrin, 822 F.2d 1382, 1385 (6th Cir.1987);  Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).  Second, plaintiffs' assertion that they possess a liberty interest in access to the library must fail because they did not plead and prove that state remedies are inadequate to redress any deprivation.   See Hudson v. Palmer, 468 U.S. 517, 531-33 (1984);  Joyce v. Mavromatis, 783 F.2d 56, 57 (6th Cir.1986).


3
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.